NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MAYLASAATHI TILLACKDHARRY,
Petition,er, '
v.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3176 _
Petitior1 for review of the Merit Systems Protection
Board in case no. PH0752100419-I-1.
ON MOTION
ORDER
The petitioner submits an incomplete Fed. Cir. R.
15(c) statement. The Department of the State moves to
reform the official caption to designate the Merit Systems
Proteotion Board as the respondent.
The petitioner states that she is unable to complete
the statement We note that the Board dismissed her
appeal for lack of jurisdiction and did not address her
discrimination claims. Thus, she should have checked
statement option 3, that her petition seeks review only of

TILLACKDHARRY V. MSPB 2
the dismissal. See Symm v. Merit Sys. Prot. Bd., 765 F.2d
1099 (Fed. Cir. 1985) (Federal Circuit has jurisdiction to
review Board's dismissal of appeal, when Board did not
address discrimination claims on the merits due to lack of
jurisdiction). The statement is required to inform this
court whether the petition involves discrimination issues
(in which case this court would not have jurisdiction). ln
this petition there were no discrimination issues decided
by the Board, and thus we waive the requirement that
she complete the form.
Upon consideration thereof,
IT ls ORDERE:o THAT:
(1) The requirement that petitioner complete a Fed.
Cir. R. 15(c) statement is waived. Statement 3 of that
form applies because the petitioner seeks review of the
Board's dismissal of her appeal,
(2) The Department's motion is granted The revised
official caption is reflected above The Board should
calculate its brief due date from the date of filing of this
order.
FOR THE COURT
 l 5  /s/' J an Horbaly
Date J an Horbaly
Clerk
cc: MaylaSaathi Tillackdharry
A. Bondurant Eley, Esq.
Earl Sanders, Esq. (copy of petitioner's informal brief
enclosed)
FELE
83 u.s. cover us Ac?r>azALs ron
me renew cu=zcun
SEP 15 2011
JAN HDRBALY
CLERK